 MEYER MANUFACTURING CORPORATIONMeyerManufacturingCorporationandUphol-sterers'InternationalUnion of North America,AFL-CIO,Petitioner.Case 25-RC-3566March 19, 1968DECISION AND DIRECTIONBy MEMBERSBROWN,JENKINS,AND ZAGORIAOn September 7, 1967, pursuant to a stipulationfor certification upon consent election approved bythe Regional Director for Region 25, an election bysecret ballot was conducted in the above-entitledproceeding, under the direction and supervision ofthe Regional Director. Upon the conclusion of theelection, a tally of ballots was furnished the partiesin accordance with the National Labor RelationsBoard Rules and Regulations. There were no objec-tions to the election.The tally of ballots shows that there were approx-imately 77 eligible voters and that 73 valid ballotswere castof which 34 were for the Petitioner, 32were against the Petitioner, and 7 were challenged.Inasmuch as the challenged ballots were suffi-cient in number to affect the results of the election,the Regional Director caused an investigation to bemade of the challenges and, on October 27, 1967,issued his report., in which he issued an orderdirecting a hearing to resolve the issues pertainingto the challenges. Pursuant to notice, a hearing washeld inWinchester, Indiana, on November 17,1967, before Hearing Officer Janet Morris. Allparties appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. On December 4, 1967, the HearingOfficer issued her report on challenged ballots.Thereafter, both the Petitioner and Employer filedtimely exceptions to the recommendations of theHearing Officer and supporting briefs.' The Em-ployer subsequentlyfiled an answeringbrief to thePetitioner's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.'Petitioner filed a motion to dismiss and strike from the record Em-ployer's exceptions,and brief in support thereof This motion was deniedby telegraphic order on December27, 19672As no exceptions were filed thereto, the Board adopts,proforma,theballots of Tom Bolton and Stanley Nunley, and overruling the challenges tothe ballots of Bruce Ward, Charles Davis,and LarryGardnerPetitioner excepted to the Hearing Officer's finding that Robert Day is509Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the ]Employer.3.A question affecting commerce exists con-cerning the representation of the employees of theEmployer within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act.4.The following employees, as stipulated by theparties, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act: All production and main-tenance employees of the Employer at its Lynn, In-diana, plant, including all regular part-time em-ployees, the janitor, stockroom attendant, the in-spector and the group leaders; but excluding allsummer casual employees, guards, foremen, and su-pervisors as defined in the Act.5.The Board has considered the Hearing Of-ficer's report on challenged ballots and the entirerecord in the case, including the exceptions andbriefs, and hereby adopts the findings and recom-mendations of the Hearing Officer, as modifiedbelow.' The rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.The Hearing Officer recommended that the chal-lenge to the ballot of Eugene Miller be sustained onthe basis that Miller is a guard within the meaningof the Act. We disagree. Miller was employed as ajanitor and, when hired, was told that his dutieswere to clean up. He was further instructed that iftrouble ever occurred, he should stay out of it.Other than his janitorial duties, Miller took care ofthe Employer's watchdog. He brought the dog inthe plant after the employees left, fed and wateredthe dog, cleaned up after it, and then took the dogout again in the morning before the employees ar-rived.Although Miller has keys to the plant anddoes not admit employees without authorizationfrom the plant manager, he testified that he is notrequired to keep people out of the plant.' He doesnot make special rounds, nor does he have watchstations. It further appears that, from 11 or 12 p,m.until 5 a.m., the Employer'spremises are unat-not a supervisor There is nothing in the record to indicate that Day pos-sesses any of the indicia of supervisory authority within the meaning of Sec-tion 2(1 1) of the Act Therefore, accepting the Hearing Officer's recom-mendations, we hereby overrule the challenge to Day's ballot'There is no evidence in the record to support the Hearing Officer'sfinding that Miller was given affirmative"instructions not to admit anyunauthorized person to the plant after working hours "170 NLRB No. 57 510DECISIONSOF 'NATIONAL LABORRELATIONS BOARDtended except for the dog. There is no recordevidence to show that Miller has authority to en-force rules. to protect property or persons on theEmployer's premises. On this record, we find thatEugene Miller performs the work of a janitor and isnot employed as a guard within the meaning of theAct; we shall overrule, the challenge to his ballot,and include him in the unit.Accordingly, we will remand this proceeding tothe Regional Director for Region 25, for- the pur-poses of counting the ballots to which the chal-lenges have been overruled,' preparing_ a revisedtally of ballots, and taking such other action as maybe appropriate.DIRECTIONIt is hereby ordered that this proceeding, be, andithereby is, remanded to the Regional Director forRegion 25 who shall, pursuant to National LaborRelations Board Rules and Regulations, within 10days from the date of this Order, open and countthe ballots of Bruce Ward, Charles Davis, LarryGardner, Robert Day, and Eugene Miller, andthereafter prepare and cause to be served uponthe parties a revised tally of ballots, including thecount of said ballots, and proceed further in ac-cordance with National Labor Relations BoardRules andRegulations."the challenges overruled are the ballots of Bruce Ward, Charles Davis,Larry Gardner,Robert Day,and Eugene Miller